DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, of U.S. Patent No. 11,194,463. This is a provisional double-patenting rejection.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “wherein the offset amount is determined based on a magnitude of the tilt”. However, a “tilt” has not been previously introduced. This antecedent ambiguity renders the scope of the claim indefinite.
The Examiner notes that Applicant may have intended claim 9 to depend from claim 8.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Shiplacoff et al. (US Patent Application Publication 2010/0095240), referred to as Shiplacoff herein [cited in Applicant’s IDS dated 12/6/2021].
Perez-Feliciano et al. (US Patent Application Publication 2016/0196054), referred to as Perez-Feliciano herein [cited in Applicant’s IDS dated 12/6/2021].
Kim et al. (US Patent Application Publication 2009/0197635), referred to as Kim herein [cited in Applicant’s IDS dated 12/6/2021].
Bernstein et al. (US Patent Application Publication 2017/0010846), referred to as Bernstein herein [cited in Applicant’s IDS dated 12/6/2021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 10-11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano.

Regarding claim 1, Shiplacoff discloses a method for presenting offset content, the method comprising (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig. 1 Element 101 with ¶0063 – display screen, ¶0182 – device with memory storing programming instructions and processor):
causing a first user interface to be presented in a first position on a display of a 
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and on user selection);
in response to receiving the user input, determining an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the 
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application switching of Shiplacoff to include use on a wearable device based on the teachings of Perez-Feliciano. The motivation for doing so would have been to enable use on a wider variety of devices, thereby increasing usefulness and applicability to more users in more environments.

Regarding claim 2, Shiplacoff as modified discloses the elements of claim 1 above, and further discloses receiving a second user input dismissing the first group of contextual controls included in the second user interface to present a different group of contextual controls in the second user interface; and identifying a second group of contextual controls to be included within the second user interface in response to receiving the second user input (Shiplacoff, ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. ¶0100-¶0101 – when a card is dismissed the next adjacent card moves to replace it in the sequence, filling the gap. Additionally, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible).

Regarding claim 7, Shiplacoff as modified discloses the elements of claim 1 above, and further discloses wherein the user input is a press of a button associated with the wearable user device (Shiplacoff, ¶0067, ¶0077, ¶0091 – button is pressed to enter card mode).

Regarding claim 10, Shiplacoff discloses a system for presenting offset content, the system comprising (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig. 1 Element 101 with ¶0063 – display screen, ¶0182 – device with memory storing programming instructions and processor):
a hardware processor that is configured to: cause a first user interface to be presented in a first position on a display of a point (Shiplacoff, ¶0014 – full screen mode results in an activity occupying the entire display screen. ¶0141 – screen has a center);
receive a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and on user selection);
in response to receiving the user input, determine an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the cards available, size of the stack, and number of spaces available for cards on screen at a time. Figs. 3-4 with ¶0077-¶0090 – in response to user input, the center card is offset to one side and a new card is centered. The previous card is shifted from center such that only a portion of the interface is visible. The space which had been used by the first card is no longer used, and the new card is presented in the unused space).
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application switching of Shiplacoff to include use on a wearable device based on the teachings of Perez-Feliciano. The motivation for doing so would have been to enable use on a wider variety of devices, thereby increasing usefulness and applicability to more users in more environments.

Regarding claim 11, Shiplacoff as modified discloses the elements of claim 10 above, and further discloses receive a second user input dismissing the first group of contextual controls included in the second user interface to present a different group of contextual controls in the second user interface; and identify a second group of contextual controls to be included within the second user interface in response to receiving the second user input (Shiplacoff, ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. ¶0100-¶0101 – when a card is dismissed the next adjacent card moves to replace it in the sequence, filling the gap. Additionally, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible).

Regarding claim 16, Shiplacoff as modified discloses the elements of claim 10 above, and further discloses wherein the user input is a press of a button associated with the wearable user device (Shiplacoff, ¶0067, ¶0077, ¶0091 – button is pressed to enter card mode).

Regarding claim 19, Shiplacoff discloses a non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting offset content, the method comprising (Shiplacoff, Figs. 2-3, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset to display cards.  Fig. 1 Element 101 with ¶0063 – display screen, ¶0182 – device with memory storing programming instructions and processor):
causing a first user interface to be presented in a first position on a display of a 
receiving a user input that indicates that the first user interface is to be shifted to present a second user interface that includes a first group of contextual controls for interacting with content in the first user interface (Shiplacoff, Figs. 2-3, ¶0021-¶0022, ¶0067, ¶0125, ¶0076-¶0078 – full-screen application shifted and represented in “card mode” which is offset from the sides of the screen to display adjacent cards. ¶0079-¶0083 – dragging cards changes which card is displayed in the central portion resulting in application focus. ¶0100-¶0102 – cards can be dismissed by interacting with the card. Figs. 13A-13D with ¶0157-¶0161 – stacks of cards are associated with a common application. Application instances can be dismissed or reordered by interacting with the cards. In this case, “card mode” includes contextual controls for controlling the application and application instances. Controls are contextual based on which applications and instances are executing and on user selection);
in response to receiving the user input, determining an offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the first group of contextual controls to be included in the second user interface, wherein the offset causes the first user interface to shift from a first position on the display of the 
However, Shiplacoff appears not to expressly disclose a wearable device. However, in the same field of endeavor, Perez-Feliciano discloses application switching on a wearable device (Perez-Feliciano, Abstract, ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application switching of Shiplacoff to include use on a wearable device based on the teachings of Perez-Feliciano. The motivation for doing so would have been to enable use on a wider variety of devices, thereby increasing usefulness and applicability to more users in more environments.


Claims 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano in further view of Bernstein.

Regarding claim 3, Shiplacoff as modified discloses the elements of claim 2 above, and further discloses wherein the second group of contextual controls include controls for manipulating 
However, Shiplacoff as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bernstein discloses a computing system interface for managing applications (Bernstein, Abstract),
including identifying and displaying contextual controls (Bernstein, ¶0011 and ¶0049-¶0050 – dynamic row keys are displayed according to detected in-focus software application),
receiving a second user input dismissing the first group of contextual controls included in the second user interface to present a different group of contextual controls in the second user interface (Bernstein, Fig. 5C with ¶0160-¶0161 – displaying a set of keys corresponding to an application. Detecting a dismissal gesture on the keys, and displaying a new set of keys associated with the same application. See also ¶0011 and ¶0049-¶0050 – dynamic row keys are displayed according to detected in-focus software application),
including controls for manipulating playback of media content being presented (Bernstein, Fig. 5I with ¶0169 – playback control keys).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the additional controls of Shiplacoff to include determining and displaying additional contextual controls, including controls for manipulating media playback, based on the teachings of Bernstein. The motivation for doing so would have been to provide access to a greater number of useful function keys, preventing the user from having to navigate menus to find common application functions (Bernstein, ¶0004-¶0005).

Regarding claim 4, Shiplacoff discloses the elements of claim 2 above, and further discloses determining a modified offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the second user input, wherein the modified offset amount to offset the first user interface from the center point of the display is different than the offset amount to offset the first user interface from the center point of the display (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible. See also Figs. 10A-D with ¶0016, ¶0107-¶0111 – shuffle mode uses alternative offset amounts for adjacent cards).

Regarding claim 5, Shiplacoff as modified discloses the elements of claim 4 above, and further discloses causing the first user interface to be presented in a third position that has been offset from the first position by the modified offset amount such that a second portion of the first user interface different from the first portion of the first user interface is no longer visible and causing the second user interface to be modified to include the second group of contextual controls (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible).

Regarding claim 6, Shiplacoff as modified discloses the elements of claim 5 above, and further discloses in response to determining that a predetermined duration of time has elapsed, causing the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the wearable user device (Shiplacoff, ¶0089 – device exits card mode and returns to full screen after a time period expires).


Regarding claim 12, Shiplacoff as modified discloses the elements of claim 11 above, and further discloses wherein the second group of contextual controls include controls for manipulating 
However, Shiplacoff as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bernstein discloses a computing system interface for managing applications (Bernstein, Abstract),
including identifying and displaying contextual controls (Bernstein, ¶0011 and ¶0049-¶0050 – dynamic row keys are displayed according to detected in-focus software application),
receiving a second user input dismissing the first group of contextual controls included in the second user interface to present a different group of contextual controls in the second user interface (Bernstein, Fig. 5C with ¶0160-¶0161 – displaying a set of keys corresponding to an application. Detecting a dismissal gesture on the keys, and displaying a new set of keys associated with the same application. See also ¶0011 and ¶0049-¶0050 – dynamic row keys are displayed according to detected in-focus software application),
including controls for manipulating playback of media content being presented (Bernstein, Fig. 5I with ¶0169 – playback control keys).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the additional controls of Shiplacoff to include determining and displaying additional contextual controls, including controls for manipulating media playback, based on the teachings of Bernstein. The motivation for doing so would have been to provide access to a greater number of useful function keys, preventing the user from having to navigate menus to find common application functions (Bernstein, ¶0004-¶0005).

Regarding claim 13, Shiplacoff as modified discloses the elements of claim 11 above, and further discloses wherein the hardware processor is further configured to determine a modified offset amount to offset the first user interface from the center point of the display for presentation of the first user interface based on the second user input, wherein the modified offset amount to offset the first user interface from the center point of the display is different than the offset amount to offset the first user interface from the center point of the display (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible. See also Figs. 10A-D with ¶0016, ¶0107-¶0111 – shuffle mode uses alternative offset amounts for adjacent cards).

Regarding claim 14, Shiplacoff as modified discloses the elements of claim 13 above, and further discloses wherein the hardware processor is further configured to cause the first user interface to be presented in a third position that has been offset from the first position by the modified offset amount such that a second portion of the first user interface different from the first portion of the first user interface is no longer visible and causing the second user interface to be modified to include the second group of contextual controls (Shiplacoff, Figs. 6D, 6E with ¶0079-¶0080, ¶0097-¶0098 – the previous card can be shifted the opposite direction to reveal a different adjacent new card. In this case, the offset is to the other side of the screen. The previous card is shifted from center such that only a portion of the interface is visible).

Regarding claim 15, Shiplacoff as modified discloses the elements of claim 14 above, and further discloses wherein the hardware processor is further configured to, in response to determining that a predetermined duration of time has elapsed, cause the first user interface to be presented in the first position and causing the second user interface to be removed, wherein the first user interface returns to occupying the entirety of the display of the wearable user device (Shiplacoff, ¶0089 – device exits card mode and returns to full screen after a time period expires).



Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff in view of Perez-Feliciano in further view of Kim.

Regarding claim 8, Shiplacoff as modified discloses the elements of claim 1 above. However, Shiplacoff as modified appears not to expressly disclose wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.
However, in the same field of endeavor, Kim teaches scrolling, item switching, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),
including wherein the user input is a tilt of the user device detected by a motion sensor associated with the user device (Kim, ¶0045 – inertia sensor. ¶0019, ¶0049, ¶0054-¶0055 – gestures include tilting, gesture mode is entered according to user defined gestures, or tilting the device, including holding the device at a predetermined tilt angle. ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be performed responsive to a tilt input based on the teachings of Kim. The motivation for doing so would have been to improve convenience and ease of control of the device (Kim, ¶0012).

Regarding claim 9, Shiplacoff as modified discloses the elements of claim 7 above. However, Shiplacoff as modified appears not to expressly disclose wherein the offset amount is determined based on a magnitude of the tilt.
However, in the same field of endeavor, Kim teaches scrolling, item switching, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),
including wherein the user input is a tilt of the user device detected by a motion sensor associated with the user device, wherein the offset amount is determined based on a magnitude of the tilt (Kim, ¶0045 – inertia sensor. ¶0019, ¶0049, ¶0054-¶0055 – gestures include tilting, gesture mode is entered according to user defined gestures, or tilting the device, including holding the device at a predetermined tilt angle. ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items. Scrolling may result based on the angle exceeding a degree of tilt. Scroll distance and/or speed can be determined by tilt angle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be performed responsive to a tilt input based on the teachings of Kim. The motivation for doing so would have been to improve convenience and ease of control of the device (Kim, ¶0012).

Regarding claim 17, Shiplacoff as modified discloses the elements of claim 10 above. However, Shiplacoff as modified appears not to expressly disclose wherein the user input is a tilt of the wearable user device detected by a motion sensor associated with the wearable user device.
However, in the same field of endeavor, Kim teaches scrolling, item switching, and task switching (Kim, Abstract, ¶0018, ¶0062, ¶0072, ¶0079, ¶0100-¶0101),
including wherein the user input is a tilt of the user device detected by a motion sensor associated with the user device (Kim, ¶0045 – inertia sensor. ¶0019, ¶0049, ¶0054-¶0055 – gestures include tilting, gesture mode is entered according to user defined gestures, or tilting the device, including holding the device at a predetermined tilt angle. ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the card mode of Shiplacoff as modified to be performed responsive to a tilt input based on the teachings of Kim. The motivation for doing so would have been to improve convenience and ease of control of the device (Kim, ¶0012).

Regarding claim 18, Shiplacoff as modified discloses the elements of claim 17 above, and further discloses wherein the offset amount is determined based on a magnitude of the tilt (Kim, ¶0061-¶0066, ¶0069-¶0075, ¶0079, ¶0126 – tilting the device results in scrolling through items. Scrolling may result based on the angle exceeding a degree of tilt. Scroll distance and/or speed can be determined by tilt angle).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175